internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 7-plr-110852-00 date date re sec_29 request for a ruling credit for producing fuel from a nonconventional source legend p x y z a b c d site e site f state g state h date date date date date dollar_figurew dollar_figurex dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 of the internal_revenue_code facts the facts as represented by p and p’s authorized representative are as follows p is a limited_partnership that owns a synthetic_fuel facility facility designed to plr-110852-00 produce a solid synthetic_fuel derived from coal feedstock x a limited_partnership owns a percent limited_partner interest in p y owns a percent limited_partner interest in p and z owns percent general_partner interest in p pursuant to the transaction described below a own sec_66 percent limited_partner interest in x and b owns a percent limited_partner and percent general_partner interest in x the partners of p have made and will continue to make periodic cash capital contributions to p to pay its operating costs in accordance with their respective ownership interests effective on date a acquired a percent limited_partner interest in x from b in consideration for the limited_partner interest in x b received i cash payments of dollar_figurew ii fixed payment note in the principal_amount of dollar_figurex payable over time and iii a contingent payment note based on sec_29 credits allocated to a b also granted to a the option to acquire an additional percent limited_partner interest in x a will make monthly contributions to x to fund its share of net operating and capital costs incurred by p p represents that based on the expected production level of the facility on date the net present_value of the cash and the consideration payable to b under the fixed note will exceed percent of the total consideration payable to b for the limited_partner interests on date b entered into two separate construction contracts with d pursuant to which d agreed to provide the equipment and services necessary to construct install and place into service two facilities on date d and b agreed to combine the two separate construction contracts to build a two-line facility rather than two one-line facilities p represents that the decision was made to improve the operating efficiency of the facilities and to reduce maintenance rather than to increase the production output the facility includes moveable equipment designed to convert coal fines material into synthetic_fuel the construction_contract provides for a fixed price and a completion date the construction_contract does not provide for the payment of liquidated_damages p has provided an opinion of counsel that the construction_contract as amended constituted a binding written contract under applicable state laws prior to date the facility was constructed at the site f in state h and was in control of x p represents that the facility was placed_in_service within the meaning of sec_29 before date while the facility was operational on date p represents that the poor quality of available coal feedstocks at the site f reduced the profitability of synthetic_fuel production following the difficulties encountered in obtaining sufficient coal fines in site f x discussed with y moving the facility to the site e in state g the facility was disassembled and moved to the site e which is owned by y the test burns at site e were successful and x and y decided to form p to pursue the further operation of the facility x contributed the facility to p pursuant to the limited_partnership agreement entered plr-110852-00 into as of date pursuant to the partnership_agreement p paid to b a fee for its services in developing the facility and also reimbursed it for the costs incurred in moving setting up and operating the facility for test purposes at the present location at site e_p entered into an agreement with c for the operation and maintenance of the facility c is subject_to the direction and control of p which has the sole authority to set production levels and make other strategic decisions c is paid a fixed fee for general administration duties and a graduated fixed fee per ton of synthetic_fuel produced for operation and management duties p will pay all operating costs pursuant to a coal feedstock supply agreement y has agreed to sell coal feedstock to p if y is unable to provide sufficient coal supply to satisfy p’s requirements p can purchase its feedstock from other suppliers p also entered into a synthetic fuels sales agreement with y where y agreed to purchase a certain amount of the synthetic_fuel produced at the facility each year p has represented that all sales of synthetic_fuel will be to unrelated persons p has supplied a detailed description of the process employed in the facility for the production of synthetic_fuel as described the facility and the process implemented in the facility meet the requirements of revproc_2001_34 2001_22_irb_1293 recognized experts in coal and chemical analysis have performed numerous tests on the fuel produced from coal using the process including specified reagents that will be used at the facility and have submitted reports in which the experts conclude that significant chemical changes take place with the application of the process to the coal under the limited_partnership agreement of p all items of income gain loss deduction and credit including the sec_29 credit of p are allocated and any distributions made in proportion to the members’ ownership interests ruling requests sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 plr-110852-00 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the representations of p and p’s authorized representative including the test results submitted by p we agree that the fuel produced in the facility using the process and reagents described in p’s ruling_request and subsequent correspondence will result in a significant chemical change to the coal transforming the coal into a solid synthetic_fuel from coal because p owns the facility and operates and maintains the facility through its agent we conclude p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date includes such essential features as a description of the facility to be constructed a completion date and a maximum price in addition the contract does not limit damages to a specified amount p provided an opinion of counsel that the contract is binding under applicable state law prior to date therefore we conclude that the facility was constructed pursuant to a binding written contract for purposes of sec_29 ruling requests sec_29 and f of the code provide that sec_29 applies with respect plr-110852-00 to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 of the code modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 such a facility is to be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 is to be applied by substituting for the date therein date to qualify for the sec_29 credit p’s facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 if p’s facility was placed_in_service prior to date within the meaning of sec_29 relocation of p’s facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes sec_29 if the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement when property is placed_in_service is a factual determination and we express no opinion on when p’s facility was placed_in_service ruling_request the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed in plr-110852-00 service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date from facility placed_in_service after date and before date on property which first began production after date the sec_29 credit has been extended by congress four times the placed-in-service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide tax incentive for production capacity in service before sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in-service deadline under either sec_29 or sec_29 is made by reference to when the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer therefore if p’s facility was placed_in_service prior to date within the meaning of sec_29 the sale of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 for the new owner when property is placed_in_service is a factual determination and we express no opinion on when p’s facility was placed_in_service ruling_request under sec_7701 the term taxpayer means any person subject_to any internal revenue tax sec_7701 provides that the term person includes an individual trust estate partnership_association company or corporation plr-110852-00 sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary under sec_1_702-1 the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if i the partnership_agreement does not provide for the partner’s distributive_share of income gain loss deduction or credit or item thereof or ii the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof lacks substantial economic_effect under sec_1_704-1 allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or tax_credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to p may be passed through to and allocated to the partners of p in accordance with each partner’s interest in p when the credit arises for the sec_29 credit a partner’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel we express no opinion however regarding what constitutes a valid allocation ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits plr-110852-00 sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in-service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons conclusions accordingly based on the representations of p and p’s authorized representative we conclude as follows the synthetic_fuel produced by the facility is a solid synthetic_fuel produced from coal feedstock and constitutes a qualified_fuel as defined in sec_29 the production of the qualified_fuel from the facility will be attributable solely to p entitling p to the sec_29 credit for qualified_fuel sold to unrelated persons the contract for construction of the facility constitutes a binding written contract in effect before date for purposes of sec_29 g a if the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement we express no opinion on when p’s facility was placed_in_service the facility is placed_in_service for purposes of sec_29 on the date the plr-110852-00 facility was first placed in a condition or state of readiness and availability to produce qualified_fuel as provided in regulations sec_1_46-3 and sec_1 a - e i we express no opinion on when the facility was placed_in_service if the facility was placed_in_service prior to date within the meaning of sec_29 the sale of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 for the new owner we express no opinion on when p’s facility was placed_in_service the sec_29 credit attributable to p may be allocated to the partners of p in accordance with the partners’ interests in p when the credit arises for the sec_29 credit a partner’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel and a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when p’s facility was placed_in_service for purposes of sec_29 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p sincerely yours joseph h makurath senior technical reviewer branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
